Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendments
Applicants amendment filed 03/30/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claim 8 under 35 U.S.C. 112 (b) or 35 U.S.C 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicants amendments. 
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph ahs been withdrawn based on claim dependency. 
Allowable Subject Matter
Claims 1-11, 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented are directed towards a method of prediction for video coding (and apparatus of video coding, method of prediction for video coding, and apparatus of video coding). The closet prior art is directed towards De Luxan Hernandex (U.S. Pub. No. 2020/0366895 A1), Jung et al. (U.S. Pub. No. 2021/0266581 A1), Rosenware et al., (U.S. Pub. No. 2021/0203933 A1).  De Luxan Hernandez is related towards Partition-Based Intra-Coding Concept.  Jung is related towards a method for processing a video signal comprises the steps of: obtaining, from the video signal, an intra sub-partitions (ISP) mode flag indicating whether the ISP mode is applied to a current block; when the ISP mode is applied to the current block, obtaining, from the video signal, an ISP partitioning flag indicating a partitioning direction of the current block; partitioning the current block into a plurality of transform blocks on the basis of the partitioning direction; generating residual blocks of the transform blocks by performing an inverse transformation on each of the transform blocks; and restoring the current block on the basis of the residual blocks. Rosenware is related towards decoding a transform block in an image frame from a bitstream. The method comprises decoding a single truncated unary binarisation from the bitstream, the single truncated unary binarisation being used for a horizontal transform and a vertical transform of a transform block of the image frame. However, when considering the teachings of De Lexan Hernadaz, Jung, and Rosenware as individually and in combination fails to explicitly anticipate or render obvious the method of prediction for video coding (and apparatus of video coding, method of prediction for video coding, and apparatus of video coding) as recited in claims 1-11 and 13-23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486